Citation Nr: 1621815	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO. 12-23 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1. Whether the RO committed a clear and unmistakable error (CUE) by failing to grant service connection for an eye injury. 

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye disorder.

3. Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1972 to August 1972.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in June 2015. During the Veteran's videoconference hearing, only the issue of service connection for eye conditions was discussed and not the Veteran's CUE petition. The Board sent the Veteran a letter in December 2015 offering him an additional hearing to discuss his CUE petition. In December 2015, the Veteran's attorney responded that the Veteran did not want another hearing.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The RO's denial of service connection for a vision disorder in its November 1997 rating decision was supported by the law and the evidence of record and does not include clear and unmistakable error.



2. The Veteran was informed of a November 1997 denial of a claim of service connection for a vision disorder, but he did not appeal. 

3. Newly-submitted evidence raises a reasonable possibility of substantiating the claim for service connection for an eye disorder.

4. The Veteran does not have currently diagnosed night blindness.


CONCLUSIONS OF LAW

1. The RO's November 1997 rating decision, which denied service connection for an eye injury, does not contain CUE. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R.
§ 3.105 (2015).

2. The November 1997 rating decision denying the claim for service connection for an eye injury is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

3. New and material evidence since the November 1997 rating decision has been submitted to allow the reopening of this claim. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. The criteria for service connection for an eye disorder have not been met or approximated. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a matter of law, the Veteran's Claims Assistance Act of 2000 (VCAA), 


38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015), is not applicable to CUE petitions. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407, 412 (2002).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in March 2012, prior to the readjudication of the Veteran's claim in the August 2012 Statement of the Case.


All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. 
§ 3.103(c)(2) requires that a Veterans Law Judge (VLJ) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). During the Veteran's hearing all parties agreed as to the issues on appeal. The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disabilities he is claiming. There is no indication there is any outstanding, obtainable evidence pertinent to this claim. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence. Moreover, in his hearing testimony he evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.


Clear and Unmistakable Error

The Veteran through his attorney, argues that the RO incorrectly applied the presumption of soundness in 1997. The Veteran's contention is without merit and the application for revision of the 1997 decision will be denied. 

To establish CUE, the Veteran must show that VA committed an obvious error when adjudicating the claim and that the error was outcome determinative. CUE constitutes "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). The evidence must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision." Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error." Fugo v. Brown, Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

When CUE is established with regard to a previous determination that was final and binding, the prior determination is either reversed or amended. 38 U.S.C.A. 
§ 5109A(a); 38 C.F.R. § 3.105(a). For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision. 38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).



A CUE determination must be made based on the record and the law that existed at the time the decision was made. Damrel v. Brown, 6 Vet. App. 242, 245 (1994). Therefore, evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred. See Porter v. Brown, 5 Vet. App. 233 (1993).

Asserting CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence of record can never satisfy the stringent definition of CUE. Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14. General and unspecified allegations of error based on the failure to follow regulations, satisfy due process requirements, accord benefit of the doubt, and satisfy the duty to assist as well as any other general, non-specific claim of "error," are too broad to establish CUE. See Fugo, 6 Vet. App. at 44.

In summary, CUE is established by satisfying a two-part test: 1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; and 2) the error is "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made." Russell, 3 Vet. App. at 312-13; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

In his May 1997 claim of service connection, the Veteran alleged that while cleaning an armored vehicle in service, the vehicle operator turned on a high-powered spotlight, which damaged the Veteran's eyes. In November 1997, the RO denied service connection for an eye injury. The denial was based upon the finding that the Veteran's night blindness and color defect were congenital or developmental defects that were unrelated to military service and were not subject to service connection. See 38 C.F.R. § 4.9 (1997).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed 


before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. 

However, at the time of the challenged rating decision, VA's Office of General Counsel had then distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90. The General Counsel examined medical authorities and case law from other federal jurisdictions and concluded that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2. 

Further, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service. VAOPGCPREC 82-90. Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect as they are not a disease or injury within the meaning of applicable legislation relating to service connection. Id.

The Veteran's service treatment records were date-stamped received on November 4, 1997. They reflect that during a pre-service entrance examination conducted on April 27, 1972, the Veteran's eyesight was noted normal on clinical evaluation - however, that portion of the examination report entitled "summary of defects and diagnoses" indicates that the Veteran's "color vision [was] defective."

According to a medical narrative summary due to "erroneous enlistment/induction board," the Veteran was noted in August 1972 to have a history of night blindness. It was noted that he had failed a night vision test. It was noted that the Veteran's vision defect had existed prior to service ["EPTS"] since "childhood as long as he can remember." An August 1972 medical examination in connection with the Veteran's separation from active military service, showed that the Veteran had diagnoses of night blindness and a color defect. It was noted that the Veteran was not qualified for induction. The Veteran was separated in late August 1972 and the report of medical board proceedings indicate that the defect was not aggravated by service. 

The record before the RO when it made its November 1997 rating decision did not show any aggravation of the Veteran's color defect in his vision as a result of military service. 

There is no CUE shown in the RO's November 1997 rating decision to deny service connection for a color defect in the Veteran's vision. The Veteran's color blindness in service was a per se indication that he was not in sound physical condition at the time he entered active duty. The November 1997 rating decision found that the Veteran's night blindness was a congenital defect and therefore not deemed a disease or injury for VA purposes. There was also then, as now, no evidence to substantiate the Veteran's then-contention that he injured his vision due to the alleged exposure to a tank spotlight. Contrary to the Veteran's contention in 1997, his service treatment records indicated no incident as he reported and therefore no superimposed injury was sustained. 

The elements for establishing CUE in the RO's November 1997 rating decision have not been satisfied. See Damrel, 6 Vet. App. at 245. In the absence of the kind of error of fact or law that would compel the conclusion that service connection for cataracts secondary to service-connected diabetes would have been granted in the November 1997 rating decision, the Veteran's motion to reverse that decision on the basis of CUE is denied. See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 43-44.

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The AOJ previously denied service connection for an eye injury in November 1997 because the Veteran's eye injuries were congenital defects and there was no evidence of an injury or incident in service. 

As part of his current attempt to reopen his claim, the Veteran reasserted that after the asserted incident where a tank operator exposed him to the vehicle's searchlight, he "went to sick call to complain about the damage to [his] eyes," and that the "Army discharged [him] for this injury." Notice of disagreement. 

Presumed credible for the limited purpose of determining whether reopening should follow, the Veteran's contentions suffice to reopen the claim. Although there are no service treatment or other records to substantiate this event, the Veteran's account is new because it was not proffered before, and it is material on the basis that it alleges an in-service incident. 

Moreover, since the November 1997 rating decision, the Veteran was provided a VA medical examination in July 2012 and was therefore afforded a de facto reopening of his claim. 

The Veteran, through his attorney, argues that the RO incorrectly applied the presumption of soundness. The Veteran contends that his medical examination upon entrance into military service did not show any defects. The Veteran alleges that while cleaning a tank on active service, the tank operator turned on the tank's spot light while the Veteran was standing in front of the tank. The Veteran contends the light injured his eyes and he was discharged from service because of this injury.

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Contrary to the Veteran's allegations, the Veteran's medical examination upon entrance into military service notes that he had a color defect in his vision. Therefore, the presumption of soundness does not apply to this congenital defect. An August 1972 medical examination in connection with the Veteran's separation from active military service, showed that the Veteran had diagnoses of night blindness and a color defect. There is nothing in the record to suggest that the color defect in the Veteran's vision was aggravated during his active military service. 

As noted, the Veteran underwent a VA examination in July 2012, accompanied by a review of all evidence of record. The examiner found that the Veteran's asserted color blindness and night blindness were not aggravated in military service. The examiner found that color blindness was a congenital disorder and there was no evidence in medical literature indicating that environmental factors could aggravate a color vision deficit. The examiner also noted that he could not confirm that the Veteran had night blindness. The Veteran was noted to have good visual acuity in each eye when clinically tested in a dark room and had no physical findings that would result in true night blindness. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. 



Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to diagnose complicated conditions such as night blindness or to provide an opinion linking the condition to active military service. The fundamental requirement in any claim of service connection is a finding that the claimant have the disorder in question. The requirement is not met here. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Therefore, service connection for an eye disorder is denied.



ORDER

The motion to vacate and reverse the RO's November 1997 rating decision denying service connection for an eye injury, on the basis of CUE, is denied.

The application to reopen a claim of entitlement to service connection for an eye disorder is granted.

Service connection for an eye disorder characterized as night blindness and color blindness is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


